
	

113 S610 IS: Family Health Care Flexibility Act
U.S. Senate
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 610
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2013
			Mr. Johanns (for
			 himself, Mr. Inhofe,
			 Mr. Portman, Mr. Blunt, Ms.
			 Collins, Mr. Burr,
			 Mr. Wicker, Mr.
			 Roberts, Mr. Coburn,
			 Mr. Cochran, Mr. Chambliss, Mr.
			 Isakson, Mr. Boozman, and
			 Mr. Barrasso) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to repeal certain limitations on health care benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Family Health Care Flexibility
			 Act.
		2.Repeal of
			 distributions for medicine qualified only if for prescribed drug or
			 insulinSection 9003 of the
			 Patient Protection and Affordable Care Act (Public Law 111–148) and the
			 amendments made by such section are repealed; and the Internal Revenue Code of
			 1986 shall be applied as if such section, and amendments, had never been
			 enacted.
		3.Repeal of
			 limitation on health flexible spending arrangements under cafeteria
			 plansSections 9005 and 10902
			 of the Patient Protection and Affordable Care Act (Public Law 111–148) and
			 section 1403 of the Health Care and Education Reconciliation Act of 2010
			 (Public Law 111–152) and the amendments made by such sections are
			 repealed.
		
